Citation Nr: 0216511	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-011 30	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of receipt of VA 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to July 
1946.  The veteran died in July 2000.  The appellant claims 
she and the veteran had a valid marriage and that she is the 
lone surviving spouse.  It is noted that "J.N." married the 
veteran in 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2000 administrative decision which 
determined that the veteran's marriage to the appellant was 
invalid. 


FINDINGS OF FACT

1.  The veteran married J.N. (a.k.a. J.L.N.O. and J.L.N.) in 
the Phillipines in September 1945; the veteran and J.N. were 
never divorced, and their marriage was never annulled or 
voided.

2.  The veteran married the appellant in March 1968, June 
1987, November 1988, and in May 1991.

3.  In November 1989, the veteran obtained a Philippine court 
decree declaring J.N., absent and/or presumptively dead for 
all legal intents and purposes.

4.  At the time of the appellant's marriage to the veteran in 
1991, she was not aware of the legal impediment to her 
marriage, namely that the court decree declaring J.N. absent 
and or presumptively dead may not be valid.

5.  J.N. does not dispute the veteran's marriage to the 
appellant.


CONCLUSION OF LAW

The appellant is recognized as the deemed valid surviving 
spouse of the veteran for VA death benefit purposes.  38 
U.S.C.A. §§ 101(3), 103, 1541 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(j), 3.3(b)(4), 3.50, 3.52, 3.53, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1941 to July 
1946.  

A marriage contract reflects that the veteran married J.L.N. 
(a.k.a. J.N. or J.L.N.O) in September 1945.

In a November 1966 application for VA benefits, the veteran 
indicated that the maiden name of his wife was J.N. (a.k.a. 
J.L.N.O).

In applications for VA benefits, received in July 1970, May 
1971, May 1977, and August 1977, the veteran indicated that 
his wife was the appellant.  In his August 1977 application, 
he indicated that a clergyman or other authorized official 
had performed his marriage.  He indicated that he had married 
on March 6, 1968, in Caloocan City, Philippines.  

In a May 1974 document of the Office of the Local Civil 
Registrar (Office), it was noted that according to the 
Register/Original Form of Marriage kept in the Office, the 
veteran was married to the appellant on March 6, 1968.  
Several birth certificates were attached to this document, 
reflecting that the veteran and the appellant had several 
children together. 

In a March 1979 income-net worth and employment statement, 
the veteran indicated that his wife was the appellant and 
that he had married her on March 6, 1968, in Caloocan City, 
Philippines.  He also indicated in an addendum that his 
previous wife (J.N.) had abandoned him sometime in 1951 and 
had not since returned.  In March 1968, having presumed that 
J.N. was dead, he said he married the appellant.  It was 
noted that the appellant had no knowledge of his previous 
marriage when they were married and had since not been 
informed.  

In a May 1979 statement to the VA, the veteran indicated that 
he could not recall the date and place of his marriage with 
J.N.  He related that could not provide proof of the 
dissolution of his marriage with J.N. as he did not know her 
whereabouts, if alive or dead.  He further indicated that he 
presumed her to be dead and that he had not seen her since 
she abandoned him in 1951.  It was further noted that he had 
since married the appellant and had three children with her.  

In a May 1979 Declaration of Marital Status, it was noted 
that J.N. had abandoned the veteran sometime in 1951, and 
that he had married the appellant in March 6, 1968. 

In a March 1984 statement, the veteran indicated he was 
married to the appellant and that they had married in March 
1968 in Caloocan City, Phillipines.  He indicated he wanted 
an additional allowance as he had a dependent wife.  Attached 
to this was a March 1984 statement from the Registrar 
indicating that the veteran and appellant were married on 
March 6, 1968, in Caloocan City.  

In a September 1985 statement, the appellant indicated that 
the veteran had never mentioned his previous marriage to her 
when they were courting or prior to their marriage. 

In an October 1985 statement, the veteran indicated that 
after living together for five years, sometime in 1950, J.N. 
left home and did not return.  After her departure, he said, 
he exerted all efforts to locate her but was unable to.  It 
was noted that J.N. had not communicated with either the 
veteran or their son.  More than 7 years after she left, on 
March 6, 1968, the veteran said, he married the appellant.  

In a November 1985 Statement of Disappearance, the veteran 
indicated that J.N. was missing.  He described J.N. as his 
wife.  The veteran noted that she had disappeared in 1950 and 
her current whereabouts were unknown.  It was noted that the 
police were not notified when J.N. disappeared as she left of 
her own volition. 

In a January 1986 statement of dependents, the veteran 
indicated that he had married J.N. in September 1945 and that 
the marriage was terminated in 1950 and that she had been 
absent more than seven years.  

In a July 1986 deposition before VA, the veteran indicated 
that he had married J.N. in September 1945, and had married 
the appellant in March 1968.  He said that he lived with J.N. 
for about four years.  He said that he left the household, 
but attempted to reconcile with her a few months later but 
was unable to see her because her parents prevented that.  He 
said he later attempted to reconcile with her, but when he 
visited her family home he discovered that they had all 
moved.  After that, he said, he never saw J.N.  He said that 
he had one son with J.N. who he met only once when he was 17 
years old.  He said that he began living with the appellant 
in 1948 or 1949. 

In a July 1986 deposition before VA, the appellant noted that 
she had married the veteran on March 6, 1968, in Caloocan 
City.  She said that they began living together in about 
1949, and had lived together continuously since then.  She 
related that they had 13 children together.  Before she 
started living with the veteran, she said, she believed that 
he was single.  She said that she eventually came to know 
that he was previously married to J.N.; and she said that she 
made this discovery after she had a few children and before 
she married the veteran.  She said that they finally married 
in 1968 and the veteran said that that he had been separated 
since about 1949 and had not heard or seen her (i.e. J.N.) 
since then. 

A marriage certificate dated in June 1987 reflects that the 
veteran and the appellant were married.  It was noted that 
both the appellant and the veteran were single.

In an August 1987 statement, the veteran indicated that he 
had renewed his marriage vows with the appellant in June 
1987.  He indicated that the marriage satisfied the 
requirements of Article 83 of the Civil Code of the 
Philippine.  He related that he had never admitted to being 
the one who abandoned the conjugal home.  Rather, he related 
that J.N. had left the conjugal home.

In a November 1987 statement, the veteran indicated that he 
presumed his first wife was dead after not having seen her 
for 36 years. 

In a May 1988 statement to the RO, the veteran indicated he 
had located J.N.  He indicated she was living in the United 
States and was married. 

The veteran filed a July 1989 petition to the Court to 
declare J.N. as dead.  

A marriage certificate reflects that the veteran married the 
appellant in November 1988.  It was noted that both parties 
were single. 

In September 1989, a notice was published in the newspaper 
indicating that the veteran had filed a petition calling for 
the declaration of the absence of J.N. 

In a November 1989, the Regional Trial Court of Manila, 
National Capital Judicial Region, Branch I, indicated that it 
was rendering a judgment that declared J.N. an absentee 
and/or presumptively dead for all legal intents and purposes 
pursuant to Article 384 of the new Civil Code and Article 41 
of the Family Code. 

A marriage certificate reflects that the veteran married the 
appellant in May 1991.  The marriage certificate indicates 
that both parties were single. 

In May 1991, the Court certified that the Court's order of 
November 1989 (discussed above) was final. 

The veteran's death certificate reflects that he died in July 
2000.

In August 2000, the appellant filed a claim for dependency 
and indemnity compensation benefits.

In July 2001, the appellant testified at a RO hearing that 
she first met the veteran in 1948, at which time he said he 
was single.  She said that they dated in 1949 and that soon 
after she gave birth to their first child.  She said that 
they got married in 1968, and later in 1991.  She testified 
that she had no knowledge of his having another wife during 
the course of their relationship from 1968 to 1991.  She said 
that it was only when she decided to marry the veteran in 
1991 that she learned of the veteran's first marriage to J.N.  
The appellant indicated that she had previously reported in a 
July 1986 deposition that she was not aware that the veteran 
had been previously married in 1968.  She indicated that the 
veteran made several efforts to get her recognized as his 
dependent legal spouse, including seeking assistance from a 
lawyer and filing a case in court declaring his first wife 
was absent.  The appellant's representative indicated that 
the veteran did not abandon his first wife but was forced to 
leave (i.e. he was driven out of the house).  He said that 
the veteran attempted to locate her but was unable. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was properly notified of the outcome of the 
November 2000 administrative decision and of the reasons and 
bases for the denial of her claim.  The Board concludes that 
the discussions in the November 2000 decision, statement of 
the case (issued in January 2001), supplemental statement of 
the case (SSOC) (issued in January 2002), and numerous 
letters over the years informed the appellant of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  

The SOC and SSOCs provided notice to the appellant of what 
the evidence of record revealed.  Additionally, these 
documents provided notice as to why the veteran and appellant 
did not have a valid marriage.  A July 2002 letter informed 
her that the RO was certifying the appeal; thus, the 
appellant could not reasonably expect further development of 
her claim.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on her claim.  Further, the appellant has not 
identified any other outstanding records.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. 
§ 1541(a). 

In order to succeed in establishing status as a claimant for 
the purposes of entitlement to VA death benefits, the 
appellant must submit evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction, 
showing that both she and the veteran had the legal capacity 
to marry without legal impediment.  The appellant must also 
meet the criteria of surviving spouse.  See 38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

For VA benefit purposes, a "spouse" is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j).  38 C.F.R. § 3.50(a); see also 38 
U.S.C.A. § 101(3).  38 C.F.R. § 3.1(j) defines marriage as a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  

Both the marriage between the veteran and the appellant and 
the marriage between the veteran and J.N. took place in the 
Republic of the Philippines.  Also, the veteran and the 
appellant lived in the Philippines during their marriage and 
up until the time of the veteran's death, and the appellant 
continues to live in the Philippines.  As such, Philippine 
law governs determinations as to whether the marriages, and 
any terminations thereof, were valid.

Neither the fact nor the validity of the veteran's marriage 
to J.N. in September 1945 are in dispute.  The record 
contains proof of such marriage consistent with 38 C.F.R. § 
3.205(a)(1), (4) (a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record, or, the original certificate of 
marriage) and meeting the requirements for a valid marriage 
under Philippine law.  The appellant does not argue and the 
evidence does not show that the veteran's 1945 marriage to 
J.N. was annulled, voided, or terminated by divorce.

What is in dispute is whether the veteran's subsequent 
marriage to the appellant is deemed valid in light of his 
prior marriage to J.N.

Following his 1945 marriage to J.N., the record shows that 
the veteran and the appellant married on four separate 
occasions in March 1968, June 1987, November 1988, and May 
1991.  The record also shows that the veteran obtained a 
court decree, in November 1989, that J.N., was absent and/or 
presumed dead for all legal intents and purposes, leaving him 
with the legal capacity to marry the appellant. 

Both the veteran (during his lifetime) and the appellant have 
provided testimony that at the time of the veteran's four 
marriages to the appellant (in 1968, 1987, 1988, and 1991) it 
had been more than seven years since he had contact with the 
J.N.  Moreover, the veteran did obtain a declaration of 
presumptive death under Philippine law, in a competent 
Philippine Court.  Specifically, in November 1989, the 
Regional Trial Court of Manila, National Capital Judicial 
Region, Branch I, indicated that it was rendering a judgment 
that declared J.N. an absentee and/or presumptively dead for 
all legal intents and purposes pursuant to Article 384 of the 
new Civil Code and Article 41 of the Family Code.  The 
veteran followed the legal requirements to remove the legal 
impediment to being married to the appellant.  Having removed 
the impediment, it appeared that he was free to contract to 
marry the appellant under Philippine law, in 1991.  

The Philippine court's November 1989 declaration of 
presumptive death has not been overturned.  J.N. has not, in 
fact, sought to have such overturned in the Philippine legal 
system.  In sum, Philippine law currently recognizes the 
declaration of presumptive death of J.N. as valid.  

The Board again notes that the appellant and the veteran were 
ceremoniously married in 1991, as certified by a local 
registrar in the Republic of the Philippines.  At the time of 
the May 1991 marriage, the veteran identified himself as 
single and the appellant identified herself as single, in 
effect asserting the lack of any legal impediment to the 
marriage.  The veteran and the appellant thereafter lived 
together as husband and wife and held themselves out as a 
married couple.  Such marriage was registered and certified 
by Philippine officials and is recognized in the Philippines 
as a valid marriage. 

In cases where there is a legal impediment to entering into a 
marriage an otherwise invalid common-law marriage could be 
"deemed valid" if the appellant was unaware of the legal 
impediment.  See Colon v. Brown, 9 Vet. App. 104, 107-108 
(1996); VAOPGCPREC 58-91 (July 7, 1991).  Where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid if:  (1) the marriage occurred one year or more 
before the veteran died (or existed for any period of time if 
a child was born of the purported marriage or was born to 
them before such marriage); (2) the claimant entered into the 
marriage without knowledge of the impediment; (3) the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death; and (4) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the 
veteran's death.  See 38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

In the instant case, it is noted that the record shows:  1) 
that the veteran's marriage to the appellant occurred more 
than one year before the veteran died;  2) the appellant 
entered the marriage without the knowledge of the impediment 
(that a determination of death by a court of competent 
jurisdiction may not be valid);  3) the appellant cohabitated 
with the veteran continuously from the date of marriage to 
the date of his death; and  4) J.N. has not disputed the 
appellant's claim.  See 38 C.F.R. § 3.52.

In sum, the Board is presented with a deemed valid marriage.  
The veteran's first wife was declared presumptively dead by a 
court.  After that action, the appellant entered into a 
ceremonial marriage.  There is no indication that at the time 
of the 1991 ceremonial marriage that she was aware of a 
remaining legal impediment.  The marriage lasted more than 
one year prior to death and children were born of the union.  
In reaching the determination that there is a deemed valid 
marriage, the Board has fully considered the impact of the 
opinion of the General Counsel of how far reaching lack of 
knowledge of a legal impediment may be.  VAOPGCPREC 58-91 
(July 7, 1991).  38 U.S.C.A. § 103 (West 1991).



ORDER

The appellant is recognized as the deemed valid surviving 
spouse for the purpose of VA death pension benefits.  The 
appeal is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

